DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Response to Amendment
This office action is in response to the amendment filed 2/3/2021.  As directed by the amendment, claims 21, 24, 28, 31, 34 and 36 have been amended, claim 29 has been cancelled, and claims 37-45 have been added. As such, claims 21-28 and 30-45 are pending in the instant application.
Applicant has amended claim 31 to address the objection thereto, which is hereby withdrawn.
Regarding the double patenting rejections, Applicant indicated on page 10 of Remarks filed 2/3/2021 (hereinafter “Remarks”) that a terminal disclaimer was filed with the response. A terminal disclaimer was not filed; however, in light of the amendments, the Examiner has reconsidered the double patenting rejections and determined that the patented wedge-shaped seal protrusion is not recited as being configured to apply both a vertical force and lateral force to the tub as now required by instant independent claims 21 and 28. The previously-cited prior art does not make up for this deficiency; therefore, the double patenting rejections are withdrawn.
Regarding the rejections of the claims under 35 USC 112(a)/first paragraph, Applicant has amended claims 24, 28 and 31 such that they find support in the specification as originally filed, Applicant’s amendment to the specification clarifies what 
Regarding the rejection of the claims under 35 USC 112(b)/second paragraph, Applicant has amended the specification and the claims to clarify the claimed subject matter; the rejections of the claims under 35 USC 112(b)/second paragraph are withdrawn.
Applicant has cancelled claim 29, rendering the rejection under 35 USC 112(d)/fourth paragraph moot.

Allowable Subject Matter
Claims 21-28 and 30-45 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 21 (and by extension/inference claim 28), the Examiner agrees with Applicant’s arguments on pages 13-14 of Remarks that Kenyon does not disclose that the seal contacts a top surface and an at least partially inclined surface. Since the seal of Kenyon is positioned to contact only the top surface of the humidifier tub, it is understood to only participate in exerting a vertical force on the tub when the lid is closed, not both a vertical and lateral force as recited by the instant claims. Accordingly, claims 21 and 28 are considered to patentably define over the prior art by reciting the features discussed above in combination with all the other features recited by the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHRYN E DITMER whose telephone number is (571)270-5178.  The examiner can normally be reached on M-Th 8:30a-5:30p, F 8:30a-12:30p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Yao can be reached on 571-272-1224.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  






/KATHRYN E DITMER/           Primary Examiner, Art Unit 3785